Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed July 29, 2022. Claims 1-20 are presented for examination. Claims 1, 8 and 15 are independent claims.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted July 29, 2022.

Drawings

The drawings filed July 29, 2022 are accepted by the examiner.


Abstract

The abstract filed July 29, 2022 is accepted by the examiner.

Double Patenting

A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of U.S. Patent No. 11442268 B2.  This is a double patenting rejection.
 

Application 17876818
1. An eyewear device comprising: a position detection system; a camera system; a display system; an eye tracking system; the eyewear device further comprising a processor and a memory; and programming in the memory, wherein execution of the programming by the processor configures the eyewear device to perform functions, including functions to: register, with the position detection system, a first target position of a first target in a physical environment and an eyewear device position of the eyewear device; capture at least one image of the first target with the camera system of the eyewear device; identify at least one portion of the first target in the at least one image; monitor at least one user position; calculate at least one virtual beam extending from the at least one user position; present at least one virtual image on the display of the eyewear device reflecting the direction of the at least one virtual beam; and determine whether the at least one virtual beam intersect at least one portion of the first target within virtual image on the displayed of the eyewear device and displaying in the display system an indication that the at least one virtual beam intersects the at least one portion of the first target within the virtual image.
Patent 11442268
1. An augmented reality system comprising: a position detection system; a camera system; a display system; an eye tracking system; an eyewear device comprising the position detection system, the display system, the eye tracking system, a processor, and a memory; and programming in the memory, wherein execution of the programming by the processor configures the eyewear device to perform functions, including functions to: register, with the position detection system, a first target position of a first target in the physical environment and an eyewear device position of the eyewear device; capture at least one image of the first target with the camera system of the eyewear device; identify at least one portion of the first target in the at least one image; monitor at least one user position, the user position comprising a position of at least one eye of the user of the eyewear device, or a position of the eyewear device of the user; calculate at least one virtual beam extending from the at least one user position; present at least one virtual image on the display of the eyewear device reflecting the direction of the at least one virtual beam; and determine whether the at least one virtual beam intersect at least one portion of the first target within virtual image on the display of the eyewear device and display in the display system an indication that the at least one virtual beam intersects the at least one portion of the first target within the virtual image.
2. The eyewear device of claim 1, wherein the at least one portion of the first target includes a face, a head, or a body of the first target.
2. The system of claim 1, wherein the at least one portion of the first target includes the face, the head or the body of the first target.
3. The eyewear device of claim 1, further comprising functions to: determine a score based on whether one or more of the calculated beams intersect the first target.
3. The system of claim 1, further comprising functions to: determine a score based on whether one or more of the calculated beams intersect the first target.
4. The eyewear device of claim 1, further comprising functions to: monitor at least one of the first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculate at least one virtual beam extending from the first target position.
4. The system of claim 1, further comprising functions to: monitor at least one of the first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculate at least one virtual beam extending from the first target position.
5. The eyewear device of claim 1, further comprising functions to: receive data of at least one of the first target position, the first target position comprising at least one eye of the first target, or a position of the eyewear device of the first target; and calculate at least one virtual beam extending from the first target position.
5. The system of claim 1, further comprising functions to: receive data of at least one of the first target position, the first target position comprising at least one eye of the first target, or a position of the eyewear device of the first target; and calculate at least one virtual beam extending from the first target position.
6. The eyewear device of claim 1, wherein the camera system is configured to capture sequences of frames of video data, wherein each frame of video data comprises depth information for a plurality of pixels.
6. The system of claim 1, wherein the camera system is configured to capture sequences of frames of video data, wherein each frame of video data comprises depth information for a plurality of pixels.
7. The eyewear device of claim 1, wherein the display system comprises: a see-through display supported by the eyewear device to present the at least one virtual beam.
7. The system of claim 1, wherein the display system comprises: a see-through display supported by the eyewear device to present the at least one virtual beam.
8. An augmented reality method for use with an eyewear device having a position detection system, a camera system, and a display system, the method comprising: registering, with the position detection system, a first target position of a first target in a physical environment and an eyewear device position of the eyewear device; capturing at least one image of the first target with the eyewear device; identifying at least one portion of the first target in the at least one image; monitoring at least one user position; calculating at least one virtual beam extending from the at least one user position; presenting a virtual image on the display of the eyewear device reflecting the direction of the at least one calculated beam; determining whether the at least one virtual beam intersects at least one portion of the first target within virtual image on the displayed of the eyewear device; and displaying in the display system an indication that the at least one virtual beam intersects the at least one portion of the first target within the virtual image.
8. An augmented reality method for use with an eyewear device having a position detection system, a camera system, and a display system, the method comprising: registering, with the position detection system, a first target position of a first target in the physical environment and an eyewear device position of the eyewear device; capturing at least one image of the first target with the eyewear device; identifying at least one portion of the first target in the at least one image; monitoring at least one user position, the user position comprising a position of at least one eye of the user of the eyewear device, or a position of the eyewear device of the user; calculating at least one virtual beam extending from the at least one user position; presenting a virtual image on the display of the eyewear device reflecting the direction of the at least one calculated beam; and determining whether the at least one virtual beam intersects at least one portion of the first target within virtual image on the display of the eyewear device and displaying in the display system an indication that the at least one virtual beam intersects the at least one portion of the first target within the virtual image.
9. The augmented reality method of claim 8, wherein the at least one portion of the first target includes a face, a head, or a body of the first target.
9. The augmented reality method of claim 8, wherein the at least one portion of the first target includes the face, the head or the body of the first target.
10. The augmented reality method of claim 8, further comprising: determining a score based on whether one or more of the calculated beams intersect the first target.
10. The augmented reality method of claim 8, further comprising: determining a score based on whether one or more of the calculated beams intersect the first target.
11. The augmented reality method of claim 8, further comprising: monitoring at least one of the first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculating at least one virtual beam extending from the first target position.
11. The augmented reality method of claim 8, further comprising: monitoring at least one of the first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculating at least one virtual beam extending from the first target position.
12. The augmented reality method of claim 8, further comprising: receiving data of at least one of the first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculating at least one virtual beam extending from the first target position.
12. The augmented reality method of claim 8, further comprising: receiving data of at least one of the first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculating at least one virtual beam extending from the first target position.
13. The augmented reality method of claim 8, wherein the camera system is configured to capture sequences of frames of video data, wherein each frame of video data comprises depth information for a plurality of pixels.
13. The augmented reality method of claim 8, wherein the camera system is configured to capture sequences of frames of video data, wherein each frame of video data comprises depth information for a plurality of pixels.
14. The augmented reality method of claim 8, wherein the display system comprises: a see-through display supported by the eyewear device to present the at least one virtual beam.
14. The augmented reality method of claim 8, wherein the display system comprises: a see-through display supported by the eyewear device to present the at least one virtual beam.
15. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps of: registering, with a position detection system of an eyewear device, a first target position of a first target in a physical environment and an eyewear device position of the eyewear device; capturing at least one image of the first target with a camera system of the eyewear device; identifying at least one portion of the first target in the at least one image; monitoring at least one user position; calculating at least one virtual beam extending from the at least one user position; presenting a virtual image on a display of the eyewear device reflecting the direction of the at least one calculated beam; determining whether the at least one virtual beam intersects at least one portion of the first target within virtual image on the displayed of the eyewear device; and displaying in the display system an indication that the at least one virtual beam intersects the at least one portion of the first target within the virtual image.
15. A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps of: registering, with a position detection system of an eyewear device, a first target position of a first target in the physical environment and an eyewear device position of the eyewear device; capturing at least one image of the first target with a camera system of the eyewear device; identifying at least one portion of the first target in the at least one image; monitoring at least one user position, the user position comprising a position of at least one eye of the user of the eyewear device, or a position of the eyewear device of the user; calculating at least one virtual beam extending from the at least one user position; presenting a virtual image on the display of the eyewear device reflecting the direction of the at least one calculated beam; and determining whether the at least one virtual beams intersect at least one portion of the first target within virtual image on the display of the eyewear device and displaying in the display system an indication that the at least one virtual beam intersects the at least one portion of the first target within the virtual image.
16. The non-transitory computer-readable medium storing program code of claim 15, wherein the at least one portion of the first target includes a face, a head, or a body of the first target.
16. The non-transitory computer-readable medium storing program code of claim 15, wherein the at least one portion of the first target includes the face, the head or the body of the first target.
17. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause an electronic processor to perform the further steps of: determining a score based on whether one or more of the calculated beams intersect the first target.
17. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause an electronic processor to perform the further steps of: determining a score based on whether one or more of the calculated beams intersect the first target.
18. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause an electronic processor to perform the further steps of: monitoring at least one of the first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculating at least one virtual beam extending from the at least one first target position.
18. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause an electronic processor to perform the further steps of: monitoring at least one of the first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculating at least one virtual beam extending from the at least one first target position.
19. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause an electronic processor to perform the further steps of: receiving data of at least one first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculating at least one virtual beam extending from the first target position.
19. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause an electronic processor to perform the further steps of: receiving data of at least one first target position, the first target position comprising a position of at least one eye of the first target, or a position of the eyewear device of the first target; and calculating at least one virtual beam extending from the first target position.
20. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause the electronic processor to perform the further steps of: capturing sequences of frames of video data with the camera system, wherein each frame of video data comprises depth information for a plurality of pixels.
20. The non-transitory computer-readable medium storing program code of claim 15, wherein the program code, when executed, is operative to cause the electronic processor to perform the further steps of: capturing sequences of frames of video data with the camera system, wherein each frame of video data comprises depth information for a plurality of pixels.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haine (US 10901505 B1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624